UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
FELICIA RACINE,

                             Plaintiff,

       -v-
                                                      CIVIL ACTION NO.: 20 Civ. 9469 (PGG) (SLC)


KOCH INDUSTRIES, INC., JULIA KOCH, an
                                                                         ORDER
individual, MARY KOCH, an individual, and
MATADOR SECURITY COMPANY NY, LLC,

                             Defendants.


SARAH L. CAVE, United States Magistrate Judge.

       Before the Court are Plaintiff Felicia Racine’s letter-motion requesting a discovery

conference pursuant to Local Civil Rule 37.2 and the letter response by Defendants Koch

Industries, Inc., (“Koch Industries”), Julia Koch, Mary Koch, and Matador Security Company NY,

LLC, (“Matador”) (Koch Industries, Julia and Mary Koch and Matador together, “Defendants”).

(ECF No. 37). Pursuant to the discovery conference held today, May 6, 2021, the Court orders as

follows:

   1. The parties have confirmed the following depositions: (i) Plaintiff Felicia Racine on

       May 19; (ii) Defendant Julia Koch on June 17; and (ii) Defendants’ Rule 30(b)(6) designee

       on May 26.

   2. The parties shall meet and confer to confirm the following depositions: (i) Defendant

       Mary Koch on June 1, 2, 3, 4, 7, 8 or 9; and (ii) non-party Louis Pellechio on May 24, 25,

       27 or 28, or if none of those dates is feasible for Mr. Pellechio, a mutually convenient

       alternative date.

   3. Plaintiff’s subpoenas to Harvard University and Duke University (ECF Nos. 37-1 at 2–7)

       shall be held in abeyance pending the upcoming party and nonparty depositions.
   4. Plaintiff’s subpoena to Verizon Wireless (ECF No. 37-1 at 8–9) is permitted, except that

         Verizon shall produce responsive records directly to the Court for in camera review.

         Plaintiff’s counsel is directed to request that Verizon Wireless notify the parties when

         records responsive to the subpoena are ready for production, and the parties shall then

         notify the Court of their agreed mechanism for Verizon Wireless to transmit the records

         to the Court directly.     The parties shall jointly submit to the Court (by email to

         Cave_NYSDChambers@nysd.uscourts.gov) an explanation of relevant individuals’

         telephone numbers and any additional information that would assist Judge Cave’s in

         camera review of the Verizon records.

   5. In lieu of the non-party subpoenas to John and David Koch, Jr. (see ECF No. 37-1 at 10–

         13), the parties shall meet and confer regarding the information Plaintiff seeks and

         Defendants agree to provide from these two individuals via affidavit.

   6. The deadline for fact discovery (see ECF No. 26) is EXTENDED to Wednesday, June 30,

         2021.

   7. All requests to admit shall be served by Friday, July 9, 2021.

   8. By Friday, July 9, 2021, the parties shall file a Joint Status Report addressing the following

         topics: (i) a schedule for expert discovery, if any, or a statement that the parties do not

         require expert discovery; (ii) whether a Settlement Conference with Judge Cave would be

         beneficial; (iii) whether the parties intend to file dispositive motions and if so, a proposed

         schedule.



         The parties shall promptly apprise the Court of any discovery disputes that require the

Court’s intervention. Further extensions of these deadlines will not be granted absent good

cause.
                                                   2
         The Clerk of Court is respectfully directed to close ECF No. 35.


Dated:          New York, New York
                May 6, 2021

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge




                                                  3
